tcmemo_2008_26 united_states tax_court robert m scharringhausen petitioner v commissioner of internal revenue respondent docket no 4427-06l filed date richard l fahey for petitioner karen sommers for respondent memorandum opinion holmes judge robert scharringhausen files income_tax returns but does not always pay the tax due a habit that finds him owing more than dollar_figure for the tax years the commissioner assessed the amount due and filed a notice_of_federal_tax_lien nftl to protect the government’s interest against the many other creditors scharringhausen has accumulated scharringhausen offered to compromise his tax bill for dollar_figure but the irs returned his offer because he hadn’t paid his tax bill either his main argument is that this was an abuse_of_discretion background scharringhausen’s history of not paying his taxes reaches back at least to the early ’90s--there is an outstanding judgment against him for nearly dollar_figure for unpaid income taxes for and and for trust-fund-recovery-penalty taxes for and he and some of the firms he controlled also had other problems and later in the decade he served a short sentence for bankruptcy fraud after being released he went back into business but failed to file returns in and see scharringhausen v united_states aftr 2d ustc par big_number s d cal enforcing summons for records of offshore credit card use taxes that employers withhold from their employees’ wages are known as trust_fund_taxes because they are deemed a special fund in trust for the united_states under sec_7501 436_us_238 the commissioner may collect unpaid employment_taxes from a responsible_person within the company ie someone who was required to pay over the tax the money that’s collected is called a trust-fund-recovery-penalty tax sec_6672 unless otherwise indicated all section references are to the internal_revenue_code and regulations for the years at issue and the one rule reference is to rule of the tax_court rules_of_practice and procedure in he filed an untimely return showing that he owed no tax but the commissioner later assessed a deficiency for that year of slightly more than dollar_figure for and scharringhausen filed timely returns that showed tax due but he had not made estimated_tax payments and did not pay the taxes with the return the commissioner assessed the tax shown on the returns for those years along with additions and interest for a total balance of over dollar_figure for his year scharringhausen again filed a return--this one showing more than dollar_figure owed--but again made no estimated_tax payments and no payment with the return about the same time he filed his return scharringhausen offered to settle his tax debt for a mere dollar_figure citing doubt as to collectibility the commissioner returned this offer as nonprocessable because scharringhausen was noncompliant in that he had failed to pay his taxes after rejecting the compromise offer the commissioner filed an nftl for the years scharringhausen received a collection_due_process cdp_notice of the nftl and then timely requested a cdp hearing he also submitted a new offer-in- compromise oic offering to settle his unpaid tax bill as well again on grounds of doubtful_collectibility this time he submitted a form 433-a collection information statement for wage earners and self-employed individuals reflecting creditors’ judgments against him totaling nearly dollar_figure million but he refused to have the settlement officer conducting the cdp hearing consider this new offer preferring to have it worked on by the irs appeals_office in tennessee to which he had sent it this left the settlement officer conducting the hearing with nothing to do but review scharringhausen’s irs records and the transcripts reflecting the irs’s rejection of scharringhausen’s first offer for verify whether all applicable legal and administrative requirements had been met and consider scharringhausen’s contention that the tax_lien was improperly filed and should be withdrawn she concluded the hearing by sustaining the lien and issuing a notice_of_determination scharringhausen a resident of california when he filed his petition appeals the parties stipulated the facts and submitted the case for decision without trial under rule discussion once a taxpayer fails to pay taxes after the irs has sent him a demand for payment his tax_liability becomes a lien in favor of the united_states against all of his real and personal_property sec_6321 filing a notice of that lien is nevertheless important because it gives the lien priority against later-filing competing creditors see sec_6323 118_tc_572 it also opens a short window of time during which a taxpayer may demand a hearing to check whether the commissioner properly filed the lien and take a second look at whether the filing should be sustained this hearing is also a taxpayer’s chance to raise an innocent-spouse defense offer collection alternatives or demonstrate that the government’s collection effort is overly intrusive even after taking into account the need to efficiently collect taxes scharringhausen isn’t challenging his underlying tax_liability so we review the commissioner’s determination to see if he abused his discretion see 114_tc_604 114_tc_176 courts generally hold that a decisionmaker abuses his discretion when he makes an error of law or rests his determination on a clearly erroneous finding of fact or ‘applies the correct law to facts which are not clearly erroneous but rules in an irrational manner’ 249_f3d_1121 9th cir quoting 85_f3d_1400 9th cir see also 496_us_384 same we can distill scharringhausen’s objections to the notice_of_determination into two that the commissioner didn’t follow correct procedures in filing the lien and that the commissioner should have accepted his first offer to compromise the taxes involved a was the lien properly filed the federal_tax_lien is imposed automatically once the assessment is made sec_6321 no one disputes that the commissioner properly assessed scharringhausen’s taxes before the nftl’s filing in date that he mailed notice-and- demand letters to scharringhausen within days of each assessment’s date and that the taxes remain unpaid thus the settlement officer correctly found that the nftl was not filed prematurely or in violation of irs procedures scharringhausen as best we can tell argues that the nftl was nevertheless procedurally improper because sec_6323 gives discretion to the commissioner to withdraw a lien if for example it would facilitate tax collection sec_6323 this is a true statement but we’re hard pressed to see how withdrawing the nftl could possibly help collect the tax given that scharringhausen had over dollar_figure million in other outstanding judgments against him nor did scharringhausen satisfy the other provision of sec_6323 that he cited in the record-- sec_6323 d -- which allows the nftl to be withdrawn if doing so would be in the best interests of the taxpayer and the united_states though we don’t doubt that the withdrawal of the lien would benefit scharringhausen we’re equally hard pressed to see how it would benefit the united_states since the judgment liens already in place against scharringhausen make it much more likely that withdrawing the lien would simply cause the government to lose its priority status against other creditors b was it an abuse_of_discretion not to reconsider rejection of scharringhausen’s first oic scharringhausen also contends that his offer to compromise his taxes was improperly returned as nonprocessable because he failed to pay his taxes he cites chavez v united_states aftr 2d pincite1 w d tex to support his contention that a blanket refusal to process an oic for noncompliance is an abuse_of_discretion we however have held that reliance on a failure to pay current taxes in rejecting a collection alternative does not constitute an abuse_of_discretion 129_tc_107 and at least the fifth sixth and seventh circuits agree with us 461_f3d_610 5th cir 412_f3d_819 7th cir affg 123_tc_1 411_f3d_621 6th cir the two other reasons for granting relief from the filing of a nftl are that the irs didn’t follow proper procedures sec_6323 and that the taxpayer involved is current on an installment_agreement sec_6323 the first is not present here--the settlement officer reviewed the procedural checklist and found the irs had done its job correctly the second doesn’t apply because scharringhausen had no installment_agreement in orum v commissioner f 3d pincite judge easterbrook explained it would not do the treasury any good if taxpayers used the money owed for to pay taxes due for the money owed for to pay taxes for and so on that would spawn more collection cycles yet leave a substantial unpaid balance the service’s goal is to reduce and ultimately eliminate the entire tax debt which can be done only if current taxes are paid while old tax debts are retired scharringhausen nevertheless claims that the commissioner violated his own internal_revenue_manual irm procedures in not reconsidering the rejection of his oic the irm however has no force of law and gives no rights to taxpayers 447_f3d_706 9th cir affg tcmemo_2004_13 95_tc_132 and we are puzzled by scharringhausen’s insistence that the lien was improperly sustained because his oic was improperly rejected when he refused to have his offer considered as a collection alternative it is no abuse_of_discretion not to consider what a taxpayer asks not to be considered scharringhausen’s final argument is that t he irs’ s current processes continue to prevent taxpayers from utilizing the offer_in_compromise by imposing barriers to entry and unnecessarily returning offers this is not reason for finding an abuse_of_discretion in this case--establishing a general procedure for deciding when to accept oic and when to proceed by lien or levy is as judge easterbrook concluded the sort of decision committed to executive officials orum f 3d pincite that the irs has exercised that discretion by limiting compromises based on doubt as to collectibility to those taxpayers suffering from real financial hardship rather than to those trying to give the irs tsuris by making multiple lowball offers and frustrating efforts to chase assets that have possibly moved offshore is perfectly reasonable because there are no grounds on which to overturn the filing of the nftl it is sustained and decision will be entered for respondent
